Citation Nr: 1001770	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-32 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from April 1961 
to April 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Cleveland, Ohio.  

In a letter dated in August 2007, the Veteran's 
representative requested that the Veteran be considered for 
service connection for tinnitus.  This claim is therefore 
REFERRED for original consideration.


FINDING OF FACT

The competent evidence demonstrates that bilateral hearing 
loss is related to the Veteran's active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

In this case, since the Board is granting the Veteran's 
claim, discussion of VA's duties to notify and assist is 
unnecessary. 
 
II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Where a veteran who served for ninety days develops 
hearing loss of the sensorineural type to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection in this 
capacity requires a current disability, an in-service 
event(s) to which the disability could relate, and an 
established nexus between the two.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered disabling when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).

In this case, the Veteran has presented competent medical 
evidence that he meets the definition of hearing loss in each 
of his ears.  At his September 2009 VA audiology exam, the 
Veteran scored above 40 decibels at 500 Hertz in his left 
ear, and 1,000 Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 
Hertz in each of his ears.  Since one score at 40 decibels or 
above qualifies as hearing loss under the regulation, and 
since the Board finds no reason to dispute the credibility of 
the findings at the September 2009 exam, the Board finds the 
Veteran suffers from current hearing loss in each of his 
ears.  38 C.F.R. § 3.385 (2009).

Additionally, the Board finds evidence of acoustic trauma 
which could have resulted in the Veteran's current hearing 
loss.  The Veteran has stated that he served as a radio 
analyst during service.  He stated that he was exposed to 
noise from aircraft, radios, key punch machinery, and diesel 
generators.  He also stated that he did not wear ear 
protection.  Thus, the Board finds that the Veteran likely 
suffered acoustic trauma during his service in Vietnam.

Finally, the Board finds that the evidence of record 
sufficiently demonstrates a nexus between the Veteran's 
hearing loss disability and his active duty service.  In 
September 2002, a VA audiologist opined that it is likely 
that the Veteran's hearing loss is related to his military 
service.  The treatment provider discussed the Veteran's 
service history.  

Although the Veteran's December 2004 and September 2009 VA 
examiners opined that it is less likely than not that the 
Veteran's current hearing loss is related to his active duty 
service, the Board does not find these opinions to be 
significantly more probative than the September 2002 opinion.  
Given opinions of equal weight, the Board finds that the 
evidence of record is at least in equipoise.  

In conclusion, the Board finds that the evidence of record as 
to whether the Veteran's bilateral hearing loss disability is 
related to service is at least in equipoise.  Therefore, the 
benefit of the doubt rule applies and the Veteran's claim 
must be granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


